Case 8:20-cv-00043-SB-ADS Document 192-2 Filed 05/14/21 Page 1 of 8 Page ID #:3801




Summary Judgment Ex. 37b

                        Hampton Declaration
                                  Exhibit B
    Case 8:20-cv-00043-SB-ADS Document 192-2 Filed 05/14/21 Page 2 of 8 Page ID #:3802


Schneider, Dani (CFPB)

From:                 Brittany Hampton
Sent:                 Monday, March 1, 2021 3:34 PM
To:                   Schneider, Dani (CFPB)
Subject:              Fwd: Fw: Welcome Email and Consolidation Packet for Brittany Hampton (Direct Document Solutions,
                      DPC-150157520)
Attachments:          1.1 Standard-Grad Welcome Packet - Brittany Hampton.pdf


CAUTION: This email originated from a non‐government domain. DO NOT click links or open attachments unless you recognize
and/or trust the sender. Contact Cybersecurity Incident Response Team (CSIRT) at 202‐435‐7200 or report a suspicious email.




Brittany Hampton
Certified Professional Dog Trainer, CPDT-KA
Assured Canines, Inc.

www.assuredcanines.com
Follow us on Instagram, Facebook, Twitter


‐‐‐‐‐‐‐‐‐‐ Forwarded message ‐‐‐‐‐‐‐‐‐
From: Brittany Hampton
Date: Thu, Feb 25, 2021 at 3:50 PM
Subject: Fw: Welcome Email and Consolidation Packet for Brittany Hampton (Direct Document Solutions, DPC‐
150157520)
To: Brittany Hampton




Sent from Yahoo Mail for iPhone

Begin forwarded message:

On Monday, July 17, 2017, 1:25 PM, Desiree Encinas <docs@clientenrollment.com> wrote:

        Dear Brittany,



        Thank you for selecting us to prepare your student loan consolidation documents. Attached are very
        important documents that we will need you to review, sign & return.

        PLEASE DO NOT SEND PHOTOGRAPHS OF YOUR DOCUMENTS! THEY WILL NOT ACCEPTED BY THE
        DEPARTMENT OF EDUCATION.

        Your PDF attachment contains the following:

                                                                1
Case 8:20-cv-00043-SB-ADS Document 192-2 Filed 05/14/21 Page 3 of 8 Page ID #:3803

       1. Welcome Letter – A brief welcome letter detailing the next steps of the process.
       2. Payment Schedule (please print & retain for your records) – This is your payment schedule for
          your document preparation fee. If you need to make any changes to your payment method or
          schedule, please call us 72 hours in advance prior to your next payment date ((855) 535‐2413).
       3. Forbearance Request (needs to be hand‐signed) – Please return this document to us ASAP. This
          will allow us to request a forbearance on your behalf to your current loan servicers while the
          consolidation is being processed.
               o PLEASE NOTE: Make sure you continue to make your regularly scheduled student loan
                   payments until your forbearance or consolidation is approved. It takes approximately 14
                   business days to receive approval of the forbearance from your loan servicer.
       4. Promissory Note/Consolidation Application (needs to be hand‐signed) – This is for your
          consolidation and needs to be returned to us as soon as possible.
       5. Repayment Plan Request (needs to be hand‐signed) – This is the form that will change your
          repayment plan as discussed and also needs to be hand‐signed and returned to us as soon as
          possible.

   You can return your documents using one of the methods below:

       1. Email – You may scan and email the signed document to us at docs@clientenrollment.com.
          Please make sure your documents are in PDF format.
       2. Fax – You may fax the signed document to 888‐717‐5722.
       3. Mail (this is the slowest method) ‐ 23785 El Toro Road Suite 493 Lake Forest, CA 92630

   A few payment reminders:

   If you need to reschedule a payment before it’s drafted, please contact us at least three days
   beforehand (keeping in mind that we are not open on the weekend). Any less than that and we will not
   be able to make the change in time. Please note that a rescheduling fee of $25 will apply to the
   rescheduled payment.

   If there is a declined payment for any reason, we will need to reschedule the payment as well as collect
   an additional rescheduling fee ($25) for the unsuccessful payment (this is over and above the document
   preparation fee). Please make sure we have the correct banking information on file and let us know of
   any changes. We verify your payment info with you during your compliance call, but please call to double
   check if you’re uncertain.




   Thank you again for choosing us for your document preparation needs.

   Remember, if you have any questions, please call us at (855) 535‐2413.




   Thank you,

   Desiree Encinas
   Compliance Department


                                                      2
Case 8:20-cv-00043-SB-ADS Document 192-2 Filed 05/14/21 Page 4 of 8 Page ID #:3804
   (docs@clientenrollment.com)




   www.directdocumentsolutions.com

   23785 El Toro Road Suite 493

   Lake Forest, CA 92630

   Ph: (855) 535‐2413

   Fx: 888‐717‐5722




   This e‐mail and any attachments may contain confidential and privileged information. If you are not the
   intended recipient, please notify the sender immediately by return e‐mail, delete this e‐mail and destroy
   any copies. Any dissemination or use of this information by a person other than the intended recipient is
   unauthorized and may be illegal.




                                                       3
      Case 8:20-cv-00043-SB-ADS Document 192-2 Filed 05/14/21 Page 5 of 8 Page ID #:3805


                                                                                               IMMEDIATE ACTION
                                                                                               REQUIRED


Jul 17, 2017




Thank you for selecting us to process and prepare all of your student loan consolidation/repayment plan change documents.
With the typical application process taking between 45 to 60 days to finalize, communication is imperative during this time.
In an effort to keep you informed and provide the best level of service, be advised that certain information may be requested
from you during this process.

In this package, you will find your document preparation fee payment schedule, forbearance request, promissory note,
additional loan listing (if applicable), repayment plan form and a tax form. Please refer to the easy steps below to complete
the necessary attached documents.



Step 1: Hand sign and date where underlined

Step 2: Please sign and return documents ASAP

Email - Docs@ClientEnrollment.com

Fax – Fax to 888-717-5722

Mail – *Slowest Method* 23785 El Toro Road Suite 493 Lake ForestCA 92630

Within 5‐7 business days, you will receive a phone call confirming receipt of your package. Please note your upcoming
document preparation fee payment and dates so you can budget accordingly. Until your application is approved, you must
remain current on all of your loan payments.

If you have any questions, please call (855) 535-2413 during business hours: Monday‐Friday 8AM‐4PM PST.

Sincerely the Processing Department,

Direct Document Solutions

23785 El Toro Road Suite 493
Lake ForestCA 92630

Tel (855) 535-2413 | Fax 888-717-5722




   Page 1 of 10
           Case 8:20-cv-00043-SB-ADS Document 192-2 Filed 05/14/21 Page 6 of 8 Page ID #:3806

                                          Exhibit “B” to Service Agreement

                                                     Draft Schedule

    #                    Date                         Basic Plan                          Total Payment
1         Jul 24, 2017                     $366.33                          $366.33
2         Aug 24, 2017                     $366.33                          $366.33
3         Sep 25, 2017                     $366.34                          $366.34




To make changes to the above payment schedule, or to discuss your account, please contact us at (855) 535-2413.




        Page 2 of 10
Case 8:20-cv-00043-SB-ADS Document 192-2 Filed 05/14/21 Page 7 of 8 Page ID #:3807
Case 8:20-cv-00043-SB-ADS Document 192-2 Filed 05/14/21 Page 8 of 8 Page ID #:3808
